This is likewise an application for a writ of certiorari to quash the records of the respondents required to be entered in the discharge of their official duties in the enforcement of the Corporation Franchise Tax Law of 1921. [Laws 1921, 1st. Ex. Sess., pp. 121-126.]
Like contentions are made herein as in State ex rel. Mo. Pac. Railroad Co. v. Danuser, ante, page 799, in which we held the franchise tax law to be valid and quashed the writs of the relators therein. A like course is authorized in this case and it is so ordered. All concur, except White and Graves, JJ., not sitting; Ragland, J., concurs in the result.